Citation Nr: 0010585	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-36 849	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, variously diagnosed.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a chronic sore 
throat.  

4.  Entitlement to service connection for tinea corpus, 
claimed as a body rash.  

5.  Entitlement to service connection for plantar wart of the 
right foot.  

6.  Entitlement to service connection for a kidney disorder.  

7.  Entitlement to service connection for hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1954 to 
June 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence 
associating the veteran's current pulmonary disorders, 
variously diagnosed, directly or presumptively to his 
military service.  

2.  The record contains no competent medical evidence 
associating the veteran's hypertension directly or 
presumptively to his military service.  

3.  The record contains no competent medical evidence 
associating the veteran's chronic sore throat to military 
service.  

4.  The record contains no competent medical evidence 
associating the veteran's tinea corpus to his military 
service.  

5.  The record contains no competent medical evidence 
associating the plantar wart of the veteran's right foot to 
his military service.  

6.  The record contains no competent medical evidence 
associating the veteran's current kidney disorder to his 
military service.  

7.  The record contains no competent medical evidence 
associating the veteran's claimed hearing loss to service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
pulmonary disorder, hypertension, a chronic sore throat, 
tinea corpus (claimed as a body rash), plantar wart of the 
right foot, a kidney disorder, and hearing loss are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).  

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and leukemia or hypertension become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease(s) 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A well-grounded claim is comprised of three specific 
elements: evidence of a current disability, evidence of an 
inservice disability, and evidence of a link or nexus between 
the current and inservice disabilities.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

In the substantive appeal which was received at the RO in 
August 1997, the veteran asserted that, because he served as 
a medic in the military, he (as well as the other medics) 
treated themselves and that, therefore, some of his claimed 
conditions are not shown in his service medical records.  
However, as the Board will discuss below, at the personal 
hearing conducted at the RO in the following month, the 
veteran presented testimony that he did not receive treatment 
for some of his claimed conditions until many years after his 
separation from active duty.  Furthermore, in a statement 
received at the RO in May 1998, the veteran specifically 
stated that he "was not treated in service for any of the 
[claimed] conditions."  

Moreover, the Board remanded the veteran's service connection 
claims in September 1998 to accord him an opportunity to 
identify medical records which would render these issues well 
grounded.  As a result of the Board's remand and the RO's 
efforts to obtain additional medical records, numerous 
treatment reports have been obtained and associated with the 
veteran's claims folder.  Significantly, however, as the 
Board will explain in the following decision, the veteran's 
service connection claims remain not well grounded.  

Pulmonary Disorder

At the September 1997 hearing at the RO, the veteran 
testified that exposure to extreme cold weather, as well as 
the necessity of having to sleep in the snow, during his 
overseas duty in Germany caused him to develop pneumonia.  He 
stated that he was in the medical corps and he treated 
himself.  He testified that a buddy gave him several shots of 
penicillin.  He stated that he was next treated in 1980 for a 
spot on his lungs.  The veteran stated that several 
physicians have written, on paper, that his current lung 
condition is possibly related to the pneumonia that he had in 
service. 

The veteran's spouse testified that she married the veteran 
in 1958.  She stated that he had minor physical problems 
until 1980 when he was hospitalized due pneumonia.  Sine then 
he had been treated frequently foe bouts of pneumonia.  

The service medical records show that the July 1954 
enlistment examination showed no pertinent abnormality.  In 
August 1954, the veteran was treated for an upper respiratory 
infection, at which time he was found to have no cough.  In 
February 1955, he was treated for cold symptoms, including a 
"running" nose, cough, and sore throat.  He reported that 
his symptoms had first appeared after night march two days 
prior to the treatment session.  A physical examination 
showed that the veteran's frontal sinus did not 
transilluminate at all.  The June 1956 separation examination 
clinically valuated all pertinent systems as normal.  A chest 
x-ray was negative. 

From 1980 and June 1999, the veteran received treatment at VA 
and private facilities, on both an inpatient as well as an 
outpatient basis, for various pulmonary disorders, including 
chronic lymphocytic leukemia resulting in chronic upper lobe 
lung scarring, lymphocytic interstitial pneumonitis, 
pneumonia, bronchitis, asthma, asthmatic bronchitis, 
bronchospasm, pulmonary fibrosis, upper and lower respiratory 
infections, respiratory failure, chronic lung mass, chronic 
obstructive pulmonary disease, and chronic upper lobe lung 
scarring.  He was hospitalized at a VA facility in August 
1980 for lymphocytic interstitial pneumonitis.  The clinical 
history shoed that he had pneumonia in 1955 and in 1980.  
According to the most recent medical reports dated in 1999, 
the veteran's current pulmonary disabilities include chronic 
obstructive pulmonary disease, chronic upper lobe lung 
scarring.  

To summarize, the veteran has asserted that he developed 
pneumonia during service.  However, this fact in and of 
itself, is insufficient to establish service connection.  The 
evidence must show that the veteran currently has disability 
which is related to the inservice reported pneumonia.  

In this regard, the available service medical records reflect 
no evidence of a chronic pulmonary disorder.  Additionally, 
the separation examination, which included a chest x-ray, 
showed no pertinent abnormality.  The first postservice 
clinical evidence of a chronic pulmonary disorder was many 
years after service.  The veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which relates any current pulmonary 
disorder to his period of active duty.  Accordingly, the 
claim is not well grounded and must be denied.

Hypertension

At the September 1997 personal hearing at the RO, the veteran 
testified that he first began to experience problems with 
hypertension in 1980.

The service medical records are negative for complaints or 
findings diagnostic of hypertension.  The June 1956 
separation examination showed a blood pressure of 120/80.  
The cardiovascular system was clinically evaluated as normal.  
The first postservice clinical evidence of hypertension was 
in July 1980 when the veteran went to a private emergency 
room with complaints of left chest and flank pain. He had a 
blood pressure reading of 190/100.  Subsequently, 
hypertension was diagnosed.  

To summarize, the service medical records are negative for 
hypertension.  Additionally, the first post service evidence 
of hypertension was in the 1980s, many years after service.  
The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
relates the currently diagnosed hypertension to service 
disorder to his period of active duty.  Accordingly, the 
claim is not well grounded and must be denied. 

A Disability Causing A Chronic Sore Throat

At the September 1997 personal hearing at the RO, the veteran 
testified that he was first treated for a chronic sore throat 
in the beginning of the 1980s.  Additionally, the veteran 
expressed his belief that his sore throat is related to the 
pneumonia and lung problems which started in service and 
asserted that this contention is supported by his medical 
records. 

The service medical records show that in February 1955, the 
veteran was treated for cold symptoms, including a 
"running" nose, cough, and sore throat.  He reported that 
his symptoms had first appeared after night march two days 
prior to the treatment session.  A physical examination 
showed that the veteran's frontal sinus did not 
transilluminate at all.  The report of the June 1956 
separation examination noted the presence of chronic 
hypertrophy tonsils.  The first postservice clinical evidence 
of a sore throat was in the 1980s.  Subsequently the veteran 
complained on several occasions of a sore throat. 

To summarize, the service medical records show that the 
veteran was seen on one occasion for a sore throat.  At the 
time of the separation chronic hypertrophied tonsils were 
reported.  However, the first postservice evidence of a sore 
throat was many years after service.  The veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which relates a current 
chronic sore throat to his period of active duty or a service 
connected disorder.  Accordingly, the claim is not well 
grounded and must be denied.

Tinea Corpus (Claimed As A Body Rash)

At the September 1997 personal hearing at the RO, the veteran 
testified that, with regard to his skin condition, he began 
to experience dermatological symptoms during service. The 
veteran stated that he did not receive treatment for his skin 
condition during service and did not seek such treatment 
until the early 1960s. 

The service medical records, including the June 1956 
separation examination, are negative for complaints or 
findings of a skin disorder.  The postservice medical records 
show that in April 1982 he was treated at a private facility 
for a stomach rash which had been present for six days.  In 
September 1984, the veteran was treated at a private facility 
for a subungual abscess involving a fingernail.  During a 
private examination in November 1986 the veteran complained 
of constant itching.

The veteran was hospitalized in February 1992 for pulmonary 
disorder. Discharge diagnoses included the tinea corpus.  
Subsequent pertinent medical records reflect treatment for 
skin problems, variously diagnosed to include tinea and tinea 
of the feet and hand nails.

To summarize, the service medical records reflect no evidence 
of a skin disorder.  Additionally, the first post service 
clinical evidence of a skin disability was in the 1980s, many 
years after service.  The veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which relates any currently diagnosed skin 
disorder to his period of active duty.  Accordingly, the 
claim is not well grounded and must be denied.

Plantar Wart Of The Right Foot

At the September 1997 personal hearing at the RO, the veteran 
testified that the plantar wart on his right foot did not 
appear until "the 60s."  The service medical records, 
including the June 1956 separation examination, are negative 
for complaints of, treatment for, or findings of a plantar 
wart of the right foot

The veteran was seen at a VA outpatient clinic in December 
1985 for right foot pain.  In January 1986 it was reported 
that the swelling of his right foot had improved.  In April 
1986, the veteran complained of a painful bunion on his right 
great toe.  Subsequently, he received treatment for a plantar 
wart versus a callus on his right foot, onychomycosis with 
intractable plantar keratoma.  He received diabetic foot 
care.

To summarize, the service medical records are negative for a 
plantar wart.  Additional the first postservice clinical 
evidence of a plantar wart was in the 1980s, many years after 
service.  The veteran has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which relates a plantar wart to his period of active 
duty.  Accordingly, the claim is not well grounded and must 
be denied.

A Kidney Disorder

At the September 1997 personal hearing at the RO, the veteran 
testified that his kidney problems began in service.  He 
described experiencing frequent urination during his active 
duty.  The veteran reports receiving only aspirin from the 
dispensary during service.  According to the veteran's 
testimony, he first received post-service treatment for 
kidney problems in the "early 60s."

The service medical records reflect no complaint or findings 
diagnostic of a kidney disorder.  The veteran was treated in 
March 1955 for acute urethritis.  The June 1956 separation 
examination, including a urinalysis, showed no pertinent 
abnormality.  The postservice medical records show that he 
was seen in September 1984 at a private facility for 
complaints if frequent urination.  An intravenous pyelogram 
completed at a VA facility in June 1986 was suspicious for a 
three-centimeter left renal cyst but was otherwise normal.  A 
renal ultrasound conducted one week later showed two simple 
cysts on the right kidney and three simple cysts on the left 
kidney.  No hydronephrosis was found to be present.  

Subsequent medical records reflect treatment, on an inpatient 
and outpatient basis, for prostate problems nephrotic 
syndrome, chronic renal failure, and, as more recently 
described, end-stage renal disease, and diabetes.  

In a June 1999 letter, a private physician explained that the 
veteran had end stage renal disease secondary to diabetic 
neuropathy and that the veteran was on hemodialysis 3 times 
per week. hypertension. 

To summarize the service medical records as well as the 
postservice medical evidence showed no evidence of a kidney 
disorder until many years after the veteran's separation from 
active duty.  The veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which relates his current kidney disorder to his 
period of active duty.  Accordingly, the claim is not well 
grounded and must be denied. 

Hearing Loss

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

At the September 1997 personal hearing, the veteran testified 
that, during field training in service, he was exposed to 
noise from "old big guns," that he was given earplugs to 
wear.  He did not receive treatment for hearing loss during 
active duty. According to the veteran's testimony, he first 
sought treatment for hearing impairment in 1980. 

The service administrative record reflects that his MOS was a 
medical aidman. The service medical records are negative for 
complaints or finding indicative of hearing loss.  The June 
1956 separation examination showed that hearing for the 
whispered and spoken voices was 15/15, bilaterally.  An 
audiogram was not conducted at that time.  

The postservice VA and private medical records covering the 
period from 1980 to 1999 show that the veteran was seen on 
several occasions for ear infections. 

To summarize, the service medical records as well as the 
postservice medical evidence showed no evidence of ear 
problems until many years after the veteran's separation from 
active duty.  The veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which relates his claimed hearing loss to service 
or any incident therein. Accordingly, the claim is not well 
grounded and must be denied.


ORDER

Service connection for a pulmonary disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a chronic sore throat is denied.  

Service connection for tinea corpus is denied.  

Service connection for a plantar wart of the right foot is 
denied.  

Service connection for a kidney disorder is denied.  

Service connection for hearing loss is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


